Citation Nr: 0809147	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-09 614	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to secondary service connection for 
degenerative joint disease of the cervical spine.  

2. Entitlement to a rating higher than 30 percent for 
residuals of a total left knee replacement.  

3. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. B. 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to November 1967.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions, dated in January and April 
2003, of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in February 2005, the examiner expressed 
the opinion that degenerative joint disease of the cervical 
spine was not caused by the service-connected degenerative 
joint disease of the lumbar spine.  The physician did not 
render an opinion as to whether the cervical spine disability 
was aggravated by the service-connected lumbar spine 
disability or whether degenerative joint disease of the 
cervical spine was caused or aggravated by the 
service-connected knee disabilities. 

The veteran states that his knee disabilities have worsened 
since he was last examined by VA in 2003.  



As the evidence of record is insufficient to decide the 
claims, under the duty to assist further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action:

1. On the claim of service connection, 
ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); on 
the claims for increase, ensure VCAA 
compliance, including compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008). 

2. Schedule the veteran for a VA 
examination by an orthopedist for an 
opinion: 

a). As to whether it is at least 
as likely as not that degenerative 
joint disease of the cervical 
spine was aggravated by the 
service-connected degenerative 
joint disease of the lumbar spine, 
that is, an increase in severity 
of the nonservice-connected 
disability due to the service--
connected disability, namely, a 
permanent worsening of the 
underlying condition as contrasted 
to a worsening of symptoms; 
		
b). As to whether it is at least 
as likely as not  that 
degenerative joint disease of the 
cervical spine was proximately due 
to or the result of the 
service-connected total left knee 
replacement and degenerative joint 
disease of the right knee, 
separately or jointly; and whether 
it is at least as likely as not 
that degenerative joint disease of 
the cervical spine was aggravated 
by the service-connected 
service-connected total left knee 
replacement and degenerative joint 
disease of the right knee, 
separately or jointly, that is, an 
increase in severity of the 
nonservice-connected disability 
due to the service-connected 
disability, namely, a permanent 
worsening of the underlying 
condition as contrasted to a 
worsening of symptoms. 

The claims folder must be made 
available for review by the examiner.

3. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment of the 
service-connected total left knee 
replacement and of degenerative joint 
disease of the right knee.  The examiner 
is asked to describe the following: 
recurrent subluxation or lateral 
instability; range of motion in degrees 
of flexion and extension; and, any 
functional loss due to painful motion or 
weakness, if feasible, in additional 
degrees of loss of flexion or extension.

4. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

